DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-12, 15, 16, and 38-43 are pending as of the amendment of 6/2/20, and are considered herein.

Specification
	For clarity of record, the specification is accepted.
	
Drawings
The drawings are objected to.
Figure 9A is executed with color, containing a red wavy-line in it.	
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-10, 15, 16, 38, 43, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,548,922. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1: Patent claim 14 teaches treating AML in a subject with CD33 targeting CAR T cells, and HSPCs resistant to such T cells, by way of deletion/insertion that inactivated CD33 on the cell surface.	
Claim 2: As seen by Claim 14, the CAR T cells are administered.
Claim 3: Claim 1 teaches the cells may be made through CRISPR.
Claim 8: CD33 is a tumor antigen for AML.
Claim 9: The CD33 is targeted.
Claim 10: CD33 is claimed (e.g., Claim 14).
Claim 15: Patent Claim 4 is to the same source cells.
Claim 16: Patent Claim 5 is to CD34+ HSPCs.
Claim 38: the structure of the method having occurred, it necessarily so-differentiates.
Claim 43-44: treatment of AML is taught (Claim 14).
Thus, in light of the patent, it would have been obvious to make the invention.  The Artisan would do, and expect success, as the components are claimed.

Claims 1-4, 8-10, 15, 16, 38, 43, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,548,922 in view of Doench, et al. (Sept 2014) “Rational Design of highly active sgRNAs for CRISPR-Cas9-mediated gene inactivation”, Nature Biotechnology, 32(12): 1262-1267 (plus 2 pages of methods). 
As shown above, the claims are obvious over the patent claims alone, except that the Cas9 is not specifically claimed.  While it is well known in the art that the Cas9 is the nuclease required for action, the office policy is currently that if it is not specifically recited in the claim, other art must be cited.
Doench teaches that the Cas9-gRNA complex is the important actor, and thus, is exactly what is required (e.g., TITLE, ABSTRACT, Introduction, paragraph 1).
Thus, in light of the patent and Doench, the Artisan would find it obvious to make the invention.  The Artisan would do, and expect success, as the patent claims it, and Doensch provides the critical structure of the CRISPR-Cas9 complex.

Claims 1-3, 5, 8-10, 15, 16, 38, 43, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,548,922 in view of Ramakrishna, et al. (2014) “Gene disruption by cell-penetrating peptide-mediated delivery of cas9 protein and guide RNA”, Genome Research, 24(6): 1020-27. 
As shown above, the claims are obvious over the patent claims alone, except the Cas9-gRNA complex delivery itself.
Ramakrishna teaches the delivery of such complexes directly to such cells efficiently, to edit the genome (e.g., ABSTRACT).
Thus, in light of the patent and Ramakrishna, the Artisan would find it obvious to make the invention.  The Artisan would do, and expect success, as the patent claims it, and Ramakrishna provides the critical structure of the CRISPR-Cas9 complex delivered directly.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12, 15, 16, and 38-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims, as seen by the dependency of Claim 2, which is not rejected, are to protecting an HSPC from CAR T cell therapy, in a subject in need thereof, but not administering the CAR T cell therapy to the subject.
The specification teaches the process of providing HSPCs which do not have an antigen which is an autoantigen, to thereby allow CAR T cell therapy against cells which are direct to autoantigens.  Thereby, allowing the HSPCs to regenerate cells without such antigen, to replace the cells lost with the autoantigen, allowing targeting of antigens which are normal, but would damage the body and cause aplasia.  The sole demonstrated example is the loss of CD33 in targeting an acute myeloid leukemia.
The prior art demonstrates no such therapies in which the cells are provided to replace cells, but the CAR T cell therapy is not provided to the subject.  There simply is no patentable purpose for performing the method claimed, where no such therapy is provided.
Thus, the Artisan would not have understood Applicant to have been in possession of the invention as presently claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-12, 15, 16, and 38-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As seen by non-rejected Claim 7, the claims are generic for the providing of a CRISPR system to cause non-expression of the antigen recognized by the T cell therapy, but, being driven by an inducible promoter, which is not induced.
The whole purpose of the inducible promoter in the specification is to turn on the CRISPR system to allow for destruction of the antigen in the cells, thereby allowing the HSPCs to replace cells lost because they express the same antigen.  
If the antigen is expressed, these cell, either the HSPCs themselves, if they express the antigen, or the progeny thereof, in replacing the lost cells, would express the same antigen, and be lost.  The Art fails to contradict this logic.  Applicant’s specification also fails to provide a patentable purpose for such non-activation of the CRISPR system.
Thus, the Artisan would not have understood Applicant to have been in possession of the invention as claimed.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 15, 16, and 38-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As seen by depending claims 11 and 12, the cells may also carry a modified endogenous gene, which encodes a modified peptide, lacking the antigen domain recognized by the CAR T cell, and may further comprise at least one function that is equivalent to the endogenous gene.
The specification repeatedly provides antecedent basis for the same (e.g., pp. 2, 21, 22, 27, and 29).  The specification, however, fails to provide for:
A patentable use of a peptide that lacks the domain and has no function (as seen by the dependency of Claim 12 and 11.
Any embodiments of a protein and domain and linked function which is desired.
The art demonstrates that deletion of domains may be detrimental to function of any particular protein.  Typically the art does not publish negative results as they are uninteresting, but here is a deletion that reduces function, making it interesting, and hence is published (e.g., Lax, et al. (1990) “Domain deletion in the extracellular portion of the EGF-receptor reduces ligand binding and impairs cell surface expression”, Cell Regulation, 1: 173-88). 
Given the massive number of cell-made antigens which may be targeted by CAR t cells, the complete lack of description of regions and proteins for those regions, as well which functions which may be desired to be replicated in the modified protein, the Artisan would not have understood Applicant to have been in possession of the invention as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 15, 16, and 40-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As seen by Claim 38 and 39, the claims are generic for HSPCs that do not differentiate into at least one blood cell type, or do not renew after administration.
The specification describes throughout that the purpose of the HSPCs are provided for the purpose of being refractory to the CAR T cell therapy, while being able to replace cells that are targeted to the endogenous cells carrying the endogenous protein recognized by the CAR T cell.  Additionally, the specification requires their renewal in order to replace the cells.
The Art does not provide any motivation to not renew or not replace, in the presently claimed context.
Thus, the Artisan would not have understood Applicant to have been in possession of the invention as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 15, 16, and 38-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for AML, with allogeneic or autologous CAR-T and HSPCs, wherein CD33 gene is non functional in the HSPCs, does not reasonably provide enablement for any other form of therapy, xenogenic cells, or any modified gene which is expressed without the CAR-T recognizing antigen in it.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The claims are broad for the scope of diseases, the xenogenic cells, the antigen-providing genes, and modified forms of the gene that do not express the antigenic region but express the gene.
The specification describes AML as cancers that do not have markers specific to them, i.e., all markers are commonly found, and thus, are also present in the normal cells.  And, therefore, the use of CAR-Tcell therapy to treat these cancers is difficult, because there is no specific target.  Thus, targeting these tissues with CAR-T cell therapy, necessarily would also destroy normal cells of the body.  However, Applicant shows that CD33 can be targeted by the CAR-T cell therapy, along with administration of HSPCs that make up the hematopoietic lineages lost (i.e., the use of HSPCs modified to NOT express CD33).  In the examples, human HSPCs modified by CRISPR to not express CD33 are administered to NSG (i.e., severely immunocompromised) mice, along with the CAR-T cells targeting CD33.  The Examples demonstrate that the knockout of the CD33 in the HSPCs did not lead to severely altered cell type differentiation, or inadequate cells once made.  Thus, it is shown in the mouse model, the CAR-T cells could treat the AML, and replace the normal tissues lost from off-target (cancer) cell destruction.  In addition, a prophetic showing of total body irradiation, and CD33-/- macaque HSPCs administered, to prophetically find an analysis of CD33 expression on the macaque cell populations.  However, this contributes little to show therapy in macaques.
However, with regard to the diseases, the specification teaches a wide range of cancers and a wide range of autoimmune diseases.  There is no discussion as to which markers may be targeted and provided as antigen-absent HSPCs to also develop into the cells lines required in the proper amounts to replace lost tissue to each of the diseases being attacked.  With even the scope of cancers, no other cancers are taught as being CD33+, and thus, a marker must be determined in each case to target.  That same target needs to be determined as to which ones may be deleted, and/or which antigens within the target may be removed, and yet still replace cells lost.  Further, the art recognized that immune suppressor cells are often present in the milieu of cancers (e.g., Albeituni, et al (2013) “Hampering the immune Suppressors: Therapeutic Targeting of Myeloid-Derived Suppressor Cells (MDSC) in Cancer”, Cancer Journal, 19(6): 490-501).  Albeituni explores the art, and finds that MDSCs have no universal marker for immunosuppression (Conclusion) and that even those in cells with CD33+ markers, those cells are only a subset of the immunosuppressor cells present (e.g., INTRODUCTION).  The Artisan would wonder if removing only a subset of immunosuppressor cells present would even have a measurable effect on the cancer, particularly given that the cancer itself may not have cd33+ cells. Thus, the artisan would have to experiment to determine, for each cancer, which markers may be targeted, or portion within that marker, may be targeted, and yield useful replacement of tissues lost, and whether the HSPCs would properly replace those cells lost, to provide benefit.  The experimentation would be required for all of the autoimmune disorders, to determine which ones could be treated with particular markers, or anitigenic regions of the marker, to replace the beneficial tissues lost.
Thus, given the large amount of experimentation to provide reasonably predictability to the scope of disorders, the markers and antigenic regions which may be lost, and the functional replacement of lost tissues by the modified HSPCs, the Aritsan would have only found the claims enabled for the scope above.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/            Primary Examiner, Art Unit 1633